         Case 1:18-cv-09936-LGS Document 187 Filed 03/03/20 Page 1 of 3
                                                                    10250 Constellation Blvd., Suite 1100
                                                                    Los Angeles, California 90067
                                                                    Tel: +1.424.653.5500 Fax: +1.424.653.5501
                                                                    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing          Moscow
                                                                    Boston           Munich
                                                                    Brussels         New York
                                                                    Century City     Orange County
                                                                    Chicago          Paris
March 3, 2020                                                       Dubai            Riyadh
                                                                    Düsseldorf       San Diego
                                                                    Frankfurt        San Francisco
VIA ECF                                                             Hamburg          Seoul
                                                                    Hong Kong        Shanghai
The Honorable Lorna G. Schofield                                    Houston          Silicon Valley

United States District Judge                                        London           Singapore
                                                                    Los Angeles      Tokyo
Southern District of New York                                       Madrid           Washington, D.C.
40 Foley Square                                                     Milan
New York, New York 10007

                Re: Doe, et al. v. The Trump Corporation, 18-cv-09936 (LGS) –Motion to Seal

Dear Judge Schofield:

        We write on behalf of nonparties JMBP, LLC (“JMBP”) and Metro-Goldwyn-Mayer
Studios Inc. (“MGM,” collectively the “MGM Nonparties”), pursuant to Rule I.D.3 of Your
Honor’s Individual Rules and Procedures for Civil Cases (the “Individual Rules”) and this
Court’s February 10, 2020 Order, to respectfully request that the Court order sealed the
unredacted versions of Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion to
Compel (“Motion”) (Dkt. No. 157), Exhibits C, D, F, and G of the Declaration of Alexander J.
Rodney (“Rodney Decl.”) (Dkt. No. 159-3, -4, -6, -7), Defendants’ Opposition to Plaintiffs’
Motion to Compel (“Opposition”) (Dkt. No. 176)1, Exhibits 1, 3, 4, 6-8 of the Declaration of
Jessica Stebbins Bina (“Bina Decl.”) (Dkt. No. 174) and Plaintiffs’ Reply in Support of
Plaintiffs’ Motion to Compel (“Reply”) (Dkt. No. 184), as well as the entirety of Exhibits E, I,
and J of the Rodney Decl. (Dkt. No. 159-5, -9, -10), and that the Court order the redacted
versions of these materials be filed on the public docket.

        Although there is a presumptive right of access to judicial documents, that right is not
absolute. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978) (“decision as to access
is one best left to the sound discretion of the trial court, a discretion to be exercised in light of the
relevant facts and circumstances of the particular case”). When, as here, the documents at issue
are submitted in connection with a motion to compel discovery, rather than a dispositive motion,
the presumption of access is entitled only to modest weight. See Alexander Interactive, Inc. v.
Adorama, Inc., 2014 WL 4346174, at *2 (S.D.N.Y. Sept. 2, 2014); Stern v. Cosby, 529 F. Supp.
2d 417, 422 (S.D.N.Y. 2007) (the weight of the presumption of public access to a deposition


1
  In an attempt to keep redactions as narrow as possible, the MGM Nonparties will, subsequent
to the filing of this letter, deliver to Chambers versions of Exhibits C, D, F, and G to the Rodney
Decl., as well as plaintiffs’ Motion and Reply, that reflect the portions that the MGM Nonparties
seek to maintain under seal. The MGM Nonparties seek to maintain the entirety of Exhibits E, I
and J to the Rodney Decl. under seal. They do not move to seal Exhibits H and K.
            Case 1:18-cv-09936-LGS Document 187 Filed 03/03/20 Page 2 of 3
March 3, 2020
Page 2




transcript filed for purposes of a motion to compel “would be low”). In determining a motion to
seal, the Court must balance the “privacy interests of those resisting disclosure” against the
presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006);
see, e.g., Travelers Indem. Co. v. Excalibur Reinsurance Corp., 2013 WL 4012772, at *17-18
(D. Conn. Aug 5, 2013) (sealing documents to protect confidential and private information); see
also Fed. R. Civ. P. 26(c)(1)(G) (permitting issuance of a protective order, for good cause, to
prevent disclosure of “a trade secret or other confidential research, development, or commercial
information”). As the Second Circuit has explained, when undertaking this balancing, the
“privacy interests of innocent third parties … should weigh heavily in a court’s balancing
equation.” United States v. Amodeo, 71 F.3d 1044, 1050-51 (2d Cir. 1995). “Such interests,
while not always fitting comfortable under the rubric ‘privacy,’ are a venerable common law
exception to the presumption of access.” Id. at 1051.

        The MGM Nonparties have narrowly tailored their sealing requests to include only the
confidential material that creates a real risk of violating their own privacy interests or the privacy
interests of other nonparties to this litigation. The balancing test weighs heavily in favor of
sealing the information that the MGM Nonparties seek to keep private.

        MGM Nonparties’ Proprietary Business Information. The documents submitted
include highly sensitive, non-public business information that courts have consistently held
warrants sealing. See Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485,
510 (S.D.N.Y. 2015). The MGM Nonparties seek to seal the terms of the contract negotiated
with ACN, the detailed instructions, guidelines, and logistics for producing The Celebrity
Apprentice, and the task partner fees paid by various nonparty task partners to appear on the
show. This information is confidential and proprietary to the MGM Nonparties, as it reveals
specific and highly confidential information regarding their production strategies (including
proprietary operations and logistics), staffing, and format, all of which is highly confidential
within the industry and which the MGM Nonparties take significant steps to keep private and
confidential. Edwards Decl. ¶ 4. With respect to the ACN contract, while some of the terms are
typical of agreements generally, the format and key provisions of this agreement are proprietary
to the MGM Nonparties and used in many other confidential agreements executed by the MGM
Nonparties. Id. ¶ 2. The publication of this information would likely harm the MGM
Nonparties’ ability to negotiate similar contracts in the future, and would unfairly give
competitors insight into the MGM Nonparties’ contractual terms and filming logistics. Id. In
addition, the task partner fees paid by task partners not at issue in this action who appeared on
The Celebrity Apprentice are confidential to those nonparty task partners. Id. ¶ 3. Courts
regularly seal such confidential business information in order to protect business interests. See,
e.g., Louis Vuitton Malletier S.A., 97 F. Supp. 3d at 510 (sealing confidential business
information relating to business strategies, policies, and sales); GoSMiLE, Inc. v. Dr. Jonathan
Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649-50 (S.D.N.Y. 2011) (granting motion to seal
information relating to “marketing strategies, product development, costs and budgeting”);
Encyclopedia Brown Prods., Ltd. v. Home Box Office, 26 F. Supp. 2d 606, 608-14 (S.D.N.Y.
1998) (sealing material relating to “operations information” and “programming strategies,”
explaining that “confidential business information dating back even a decade or more may
provide valuable insights into a company’s current business practices that a competitor would
seek to exploit.”); cf. In re Dental Supplies Antitrust Litig., 2017 WL 1154995, at *2
            Case 1:18-cv-09936-LGS Document 187 Filed 03/03/20 Page 3 of 3
March 3, 2020
Page 3




(acknowledging that “pricing data…can be among the most sensitive commercial information”).
This is especially true when the business information threatened to be exposed belongs to a
nonparty to the litigation. See Amodeo, 71 F.3d at 1050-51. Given the tangential relevance this
material has to the adjudication at issue, and the substantial privacy interest the MGM
Nonparties have in this information, the Court should seal the requested information.

        Third Party Proprietary Business Information. The MGM Nonparties also seek to seal
limited confidential business information related to other nonparty companies that appeared on
The Celebrity Apprentice. This includes, for instance, information regarding sales and
advertising metrics of third parties not at issue in this lawsuit. See, e.g., Rodney Decl. Ex. G at
9-13, 15; Edwards Decl. ¶ 5. This information is wholly irrelevant to the instant motion and this
case. While these performance figures are attached to an exhibit, neither party relies on these
figures for any arguments in support of or against the motion to compel. As such, this
information is not related to any judicial function, and thus there is no presumptive right of
public access. See Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019) (“documents filed by a
party [that] are not relevant to the performance of a judicial function [have] no presumption of
public access”). And even were this information to have a presumption of public access, it
would be minimal. See Stern, 529 F. Supp. 2d at 422. As explained above, a company has an
interest in keeping its financial performance and information private. Releasing this information
could potentially harm the interests of nonparties who are not present to advocate for themselves.
Edwards Decl. ¶ 5. As such, the Court should maintain this information under seal.

        Individual’s Private Contact Information. The MGM Nonparties seek to seal private
contact information, including personal cell phone numbers and email addresses, of individuals
uninvolved with this lawsuit. Such private information is contained in Exhibits C and D of the
Rodney Decl., and Exhibits 1, 3, 4, 6-8 of the Bina Decl. These individuals are not parties to this
suit, and did not give permission to have their personal information recorded on the public
record. Edwards Decl. ¶ 6. Further, the public has no need to access this information, as it is
wholly irrelevant to the present discovery dispute, as well as the larger litigation. Accordingly,
the individuals’ right to privacy outweighs any limited right of public access, and the Court
should order this information sealed. See Online Payment Sols. Inc. v. Svenska Handelsbanken
AB, 638 F. Supp. 2d 375, 383 n.4 (S.D.N.Y. 2009); Palomo v. DeMaio, 2018 WL 5113133, at *2
(N.D.N.Y. Oct. 19, 2018) (ordering nonpublic personal identifying information, including email
addresses and phone numbers, be redacted from all exhibits).

       The MGM Nonparties have a significant interest in protecting this confidential material
from public dissemination. The MGM Nonparties request that the Court file under seal the
unredacted documents, and file the minimally redacted versions on the public docket.

                                                        y ssubmitted,
                                             Respectfully
                                                       ly   u mitted
                                                            ub


                                             LATHAM
                                             LA            WATKINS LLP
                                              ATHAM & WATKIN
                                             Marvin S. Putnam
                                             Jessica Stebbins Bina (admitted pro hac vice)
cc: All counsel of record (via ECF)
